Dismissed and Memorandum Opinion filed November 13, 2014.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-14-00549-CR

                     GLENN LLOYD KINGHAM, Appellant
                                           V.

                        THE STATE OF TEXAS, Appellee

                       On Appeal from County Court No. 3
                             Galveston County, Texas
                       Trial Court Cause No. MD-0338715

                  MEMORANDUM                        OPINION


      This appeal is from a judgment signed May 29, 2014. No clerk’s record or
reporter’s record has been filed in this case. The clerk and court reporter informed
this court that appellant had not made arrangements for payment for the clerk’s
record or reporter’s record. See Tex. R. App. P. 35.3(c). On August 12, 2014, we
abated this appeal for a hearing in the trial court to determine if appellant is entitled
to proceed without the payment of costs. See Tex. R. App. P. 37.3(b), (c)(2)(B).
      A hearing was held August 22, 2014, and a record of that hearing has been
filed in this court. The record reflects the trial court found appellant is not entitled
to proceed without payment of costs. Rule 37.3(b) of the Rules of Appellate
Procedure provides:

      If No Clerk's Record Filed Due to Appellant's Fault. If the trial court
      clerk failed to file the clerk’s record because the appellant failed to
      pay or make arrangements to pay the clerk's fee for preparing the
      clerk's record, the appellate court may--on a party’s motion or its own
      initiative--dismiss the appeal for want of prosecution unless the
      appellant was entitled to proceed without payment of costs. The court
      must give the appellant a reasonable opportunity to cure before
      dismissal.


      On September 25, 2014, appellant was ordered to provide this court with
proof of payment for the clerk’s record on or before October 27, 2014, or the
appeal would be dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).
Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM



Panel consists of Justices McCally, Brown and Wise.




                                           2